Citation Nr: 1542834	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-25 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) with alcohol abuse, rated as 30 percent disabling from May 12, 2005, 50 percent disabling from March 22, 2007, and 70 percent disabling since July 13, 2009.

2.  Entitlement to an effective date earlier than July 13, 2009, for the award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before a member of the Board.  However, in a July 2015 statement, the Veteran withdrew that request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A letter from the Social Security Administration (SSA), received in November 2012, states that the Veteran became entitled to disability benefits in February 2009.  Additionally, in his formal claim for a TDIU, the Veteran reported receiving SSA benefits.  See August 2010 Claim for TDIU.

The claims file does not include any records relied on by SSA or show any efforts to obtain them.  Therefore, the Veteran's records relied upon in awarding him Social Security benefits must be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (the duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration).  Those records may reflect the severity of the Veteran's service-connected PTSD with alcohol use disorder.  Additionally, those records could establish entitlement to an earlier effective date for TDIU.  Thus, efforts must be undertaken to obtain those outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  If records are unavailable, the Social Security Administration must so indicate.  If unsuccessful, the Veteran must be accorded the opportunity to furnish such records directly from the Social Security Administration.  All records/responses received must be associated with the claims file.

2. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

